ORDER

PER CURIAM.
A jury convicted defendant of two felony counts of sale of a controlled substance. He was sentenced to concurrent terms of ten and twenty-four years imprisonment. Defendant also sought post-conviction relief in the motion court pursuant to Rule 29.15. Following a hearing, the motion court denied the motion.
On this consolidated appeal, defendant raises two points challenging the trial court’s and motion court’s decisions. We have studied the briefs, legal file, and transcript. No error of law appears and no jurisprudential purpose would be served by a written opinion.
*889The judgments and sentences are affirmed pursuant to Rules 30.25 and 84.16(b).